Exhibit 10.2

FORBEARANCE AGREEMENT

THIS FORBEARANCE AGREEMENT (“AGREEMENT”), dated as of April 6, 2016 is entered
into by and among (a) Telefonaktiebolaget L M Ericsson (publ), a company duly
established under the laws of Sweden, with registration number 556016-0680,
having its registered office at SE-164 83 Stockholm, Sweden (“LME”), (b) Cluster
LLC, a Delaware limited liability company (“E Sub”), (c) Unwired Planet, Inc., a
Delaware corporation (“UP”), (d) Unwired Planet IP Holdings, Inc., a Delaware
corporation (“UP Sub 1”), (e) Unwired Planet IP Manager, LLC, a Delaware limited
liability company (“UP Sub 2” and collectively with UP Sub 1, the “UP Subs”),
(f) Unwired Planet, LLC, a Nevada limited liability company (“UPLLC”), and
(g) Unwired Planet International Limited, an Irish limited liability company
(“UP International”). LME and E Sub are collectively referred to herein as the
“Ericsson Parties”; and UP, the UP Subs, UPLLC and UP International are
collectively referred to herein as the “UP Parties;” together with the Ericsson
Parties, the “Parties.”

WHEREAS, on January 10, 2013 the Ericsson Parties and the UP Parties executed a
Master Sale Agreement (the “MSA”) and certain associated agreements and
documents by which the Ericsson Parties transferred ownership of certain patents
and patent applications to UPLLC and UP International; and

WHEREAS, the parties to the MSA executed two subsequent amendments, dated
February 27, 2014 (the “First Amendment”) and dated September 17, 2014 (the
“Second Amendment”), in which the rights and obligations of the respective
parties were revised and clarified; and

WHEREAS, under the terms of the MSA, as amended, the UP Parties agreed to take
certain actions and refrain from taking certain actions with respect to UPLLC
and UP International; and

WHEREAS, UP is now prepared to execute a Purchase and Sale Agreement (the
“PSA”), in form and substance satisfactory to the Parties, with Optis UP
Holdings, LLC (“Pan Optis”) to sell the UP Subs, UPLLC and UP International to
PanOptis; and

WHEREAS, it is understood by the Parties that the PSA will contemplate that
during the time between the execution of the PSA and the closing (the “Closing”)
of the transaction contemplated and defined therein (the “PSA Contract Period”),
which Closing is contemplated to occur on or before July 31, 2016, UP will cause
UPLLC and UP International to continue to operate in the normal course of
business, which may include incurring legal fees arising from litigation now
pending in the UK and in Germany; and

WHEREAS, UP has stated, however, that it intends to transfer or cause to be
transferred to UPLLC or UP International only those funds specified in the PSA
for the EIP Amount and the settlement agreement dated January 29, 2016 with
McKool Smith, but no other funds, during the PSA Contract Period, including to
cover any accounts payable; and

 

1



--------------------------------------------------------------------------------

WHEREAS, under the terms of the PSA, it is anticipated that PanOptis will assume
responsibility for all outstanding accounts payable arising from the operation
of UPLLC and UP International from January 1, 2016 to the Closing;

WHEREAS, if the Closing does not occur, however, UP has agreed that it will
cause all outstanding accounts payable to be paid by either paying such amounts
directly or transferring funds to UPLLC and/or UP International so that one or
the other subsidiary shall pay such amounts;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Ericsson Parties and the UP Parties agree as follows:

1. Forbearance. Effective upon the execution and delivery of the PSA by the
parties thereto and subject to the terms and conditions of this Agreement, the
MSA, the First Amendment and the Second Amendment, Ericsson agrees to forbear
from taking any steps to enforce the terms of the MSA and any related agreements
in respect of UP’s obligation to transfer funds to UPLLC or UP International
until the earlier of (i) the Closing, (ii) July 31, 2016, (iii) the termination
of the PSA in accordance with its terms, (iv) the occurrence of any other
Trigger Event under the MSA or any Ancillary Agreements, (v) the commencement of
bankruptcy or insolvency proceedings for any of the UP Parties, (vi) the sale or
other transfer of any of the UP Parties, other than as contemplated by the PSA
(or the entry into any agreement for the foregoing) and (vii) the sale, transfer
or other assignment of, or the grant of any exclusive right in, any of the UP
Parties’ patents or patent applications, other than licenses entered into in the
ordinary course as permitted by the MSA (or the entry into any agreement for the
foregoing).

2. Absence of Waiver. The Parties hereto agree that, except to the extent
expressly set forth in paragraph 1 hereof, nothing contained herein shall be
deemed to be a consent to or forbearance (or waiver) of any default or Trigger
Event under the MSA or any related documents, and each of the Parties rights and
remedies with respect thereto are fully preserved.

3. MSA Remains in Full Force and Effect. Except as expressly provided herein,
the UP Parties hereby agree that the terms of the MSA as amended shall continue
unchanged and in full force and effect, and all rights, powers and remedies of
the Ericsson Parties thereunder and under applicable law are hereby expressly
reserved.

4. UP Resumes Responsibility if Closing Fails to Occur. Upon termination of the
forbearance in paragraph 1 hereof (other than as a result of the Closing to have
occurred), UP shall, within fifteen (15) days of such termination, transfer or
cause to be transferred to UPLLC and/or UP International sufficient funds to
cover all outstanding accounts payable and to provide for the on-going solvency
of UPLLC and UP International in accordance with the MSA and any Ancillary
Agreements.

7. Authority to Execute. The Parties each warrant and represent to the other
than the individuals signing this Agreement on their behalf have full power and
authority to execute and deliver the Agreement and to bind the respective
parties hereto.

8. Choice of Law; Waiver of Jury Trial; Jurisdiction. This Agreement and the
Transactions will be governed by the Laws of the State of Delaware that are
applicable to contracts made in and performed solely in Delaware. The provisions
of Section 8.4, 8.5 and 8.6 of the MSA are hereby incorporated by reference
mutatis mutandis.

9. Entire Agreement. This Agreement contain the entire agreement of the parties
and supersedes all prior and contemporaneous agreements, negotiations,
arrangements, representations and understandings, written, oral or otherwise,
between the parties with respect to the subject matter hereof.

SIGNATURES ON NEXT PAGE

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

TELEFONAKTIEBOLAGET L M ERICSSON     CLUSTER LLC By:   /s/ Nina Macpherson    
By:   /s/ John Han Name:   Nina Macpherson     Name:   John Han Title:   SVP and
Chief Legal Officer     Title:   Authorized Person By:   /s/ Gunilla Modén      
Name:   Gunilla Modén       Title:         UNWIRED PLANET, INC.     By:   /s/
Noah D. Mesel       Name:   Noah D. Mesel       Title:   EVP and General Counsel
      UNWIRED PLANET, LLC     UNWIRED PLANET IP HOLDINGS, INC. By:   /s/ Noah D.
Mesel     By:   /s/ Noah D. Mesel Name:   Noah D. Mesel     Name:   Noah D.
Mesel Title:   VP     Title:   VP UNWIRED PLANET INTERNATIONAL LTD     UNWIRED
PLANET IP MANAGER, LLC By:   /s/ Sami Saru     By:   /s/ Noah D. Mesel Name:  
Sami Saru     Name:   Noah D. Mesel Title:   Managing Director     Title:   VP

 

3